
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 503
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Nugent submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should leave no member of the Armed
		  Forces unaccounted for in the withdrawal of forces from Iraq and
		  Afghanistan.
	
	
		Whereas the United States is a Nation of great honor and
			 integrity;
		Whereas the United States has made a sacred promise to
			 members of the Armed Forces who are deployed overseas in defense of this
			 country that their sacrifice and service will never be forgotten; and
		Whereas the United States can never thank the proud
			 members of the Armed Forces enough for what they do for this country on a daily
			 basis: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)believes that abandoning the search efforts
			 for members of the Armed Forces who are missing or captured in the line of duty
			 is unacceptable;
			(2)believes that the
			 United States has a responsibility to keep the promises made to members of the
			 Armed Forces who risk their lives on a daily basis on behalf of their fellow
			 Americans;
			(3)supports the
			 United States Soldier’s Creed and the Warrior Ethos, which state that I
			 will never leave a fallen comrade; and
			(4)believes that, while the United States is
			 beginning the strategic withdrawal of forces from Iraq and Afghanistan, the
			 United States must continue to fulfill these important promises to members of
			 the Armed Forces who are currently in a missing status as a result of service
			 in either Iraq and Afghanistan.
			
